t c memo united_states tax_court philip s glover petitioner v commissioner of internal revenue respondent docket nos filed date philip s glover pro_se timothy b heavner for respondent memorandum opinion paris judge respondent issued separate notices of deficiency for tax years and the tax years at issue determining deficiencies in petitioner’s income_tax and additions to tax under sec_6651 and and petitioner timely filed separate petitions with the court for the tax years at issue challenging the deficiencies and additions to tax these cases present five issues whether petitioner received taxable_income during the tax years at issue that he failed to report causing deficiencies in income_tax whether petitioner is liable for additions to tax for failing to file returns whether petitioner is liable for additions to tax for failing to pay taxes whether petitioner is liable for additions to tax for failing to pay estimated_taxes and whether petitioner is liable for a penalty for asserting a frivolous or groundless position background some of the facts have been stipulated and are found accordingly the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in norfolk virginia at the time he filed the petitions during the tax years at issue petitioner received payments totaling dollar_figure dollar_figure and dollar_figure respectively 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue 2per respondent’s motion the court consolidated all three cases for services he performed petitioner received forms w-2 wage and tax statement for the payments the forms w-2 listed the amounts of the payments and the amounts withheld for income social_security and medicare taxes petitioner also received an dollar_figure state tax_refund and dollar_figure of interest_income in tax_year as well as dollar_figure of interest_income in tax_year petitioner did not file a form_1040 u s individual_income_tax_return for any_tax year at issue rather he prepared a form_1041 u s income_tax return for estates and trusts for each tax_year at issue and submitted them for filing petitioner claims that the form sec_1041 are trust agreements he executed for the tax years at issue on each form_1041 petitioner reported the payments he received for services during the respective tax_year as trust income a dollar_figure exemption a deduction for fiduciary fees in an amount that zeroed out his tax_liability and the amounts withheld for income social_security and medicare taxes petitioner requested a refund of the amounts withheld petitioner made no 3petitioner did file a federal_income_tax return for tax_year reporting a tax_liability of dollar_figure 4petitioner signed and dated the form sec_1041 for and on date and date respectively he did not sign the form_1041 for 5a trust required by its governing instrument to distribute all its income in the tax_year in which the income is earned is allowed a deduction of dollar_figure sec_642 payments of federal_income_tax for the tax years at issue other than the amounts withheld respondent rejected the form sec_1041 claiming that they did not constitute valid returns respondent prepared substitutes for returns for the tax years at issue pursuant to sec_6020 and determined deficiencies and additions to tax based on the sec_6020 returns discussion i taxable_income respondent determined that petitioner received taxable wages during the tax years at issue that he failed to report under sec_61 compensation_for services and wages constitute gross_income 82_tc_403 see 782_f2d_1341 5th cir 640_f2d_1014 9th cir 80_tc_1111 petitioner received the payments during the tax years at issue for services he performed he contends however that he transferred the payments to a_trust and by doing so caused the payments to become trust income the court rejects petitioner’s contention 6for tax_year respondent assessed a dollar_figure penalty against petitioner for filing a frivolous income_tax return see sec_6702 as a general_rule the person who earns income is taxed on the income 337_us_733 835_f2d_711 8th cir citing 621_f2d_1318 8th cir affg t c memo the true_earner may not shift his tax_liability for the income by assigning the income to another person or entity including a_trust see 410_us_441 311_us_112 281_us_111 united_states v krall supra pincite a_trust without economic_substance constitutes a sham for federal tax purposes and is ignored see 731_f2d_1417 9th cir affg 79_tc_714 686_f2d_490 7th cir affg tcmemo_1980_568 and white v commissioner tcmemo_1981_73 73_tc_1235 furman v 7the prohibition on assigning income applies even if the assignor does not have tax_avoidance as a motive for the assignment see 543_us_426 311_us_122 8the court need not address petitioners’ assertion that the form sec_1041 were valid trust agreements even if they were they would still lack economic_substance and constitute shams for federal tax purposes see 73_tc_1235 45_tc_360 affd per curiam 381_f2d_22 5th cir see also o’donnell v commissi726_f2d_679 11th cir t he issue in this case is not the validity of the trust commissioner 45_tc_360 affd per curiam 381_f2d_22 5th cir a purported transfer of income to a_trust constitutes a sham because it does not change any real economic relationship between the income and the person who earned it zmuda v commissioner supra pincite markosian v commissioner supra pincite furman v commissioner supra pincite petitioner received compensation_for services ie wages during the tax years at issue he maintained complete dominion and control_over the wages before and after his purported transfers to the trusts thus the real economic relationship between the wages and the petitioner did not change furthermore because no trust exists for federal tax purposes no fiduciary relationship exists to warrant deductions for fiduciary fees or a_trust exemption see markosian v commissioner supra pincite6 accordingly the court sustains respondent’s determination that the wages be included in petitioner’s gross_income for the tax years at issue respondent also determined and the court finds that petitioner received taxable interest_income during tax years and that he failed to report gross_income includes interest_income which generally is fully taxable to the recipient sec_61 sec_1_61-7 income_tax regs petitioner offered no evidence that the interest payments he received are not taxable to him accordingly the court sustains respondent’s determination in this respect respondent also determined that petitioner received taxable_income in tax_year from a state tax_refund that he failed to report a state tax_refund is generally taxable to a recipient who deducted the tax for a prior year unless the deduction provided no federal tax_benefit sec_111 sec_1_111-1 income_tax regs petitioner received a state tax_refund in tax_year he offered no evidence that the refund he received is not taxable to him accordingly the court sustains respondent’s determination that the refund must be included in income ii additions to tax under sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for each tax_year at issue sec_6651 imposes an addition_to_tax for failure_to_file tax returns respondent must produce sufficient evidence 9petitioner also contends that he does not owe any_tax because he has rendered all tribute that the scripture commonly referred to as the h oly b ible requires him to render petitioner is not exempt from income taxes on religious or moral grounds see 490_us_680 455_us_252 709_f2d_278 4th cir affg tcmemo_1982_340 see 60_tc_942 to allow a taxpayer to choose not to pay a tax because of his religious beliefs would create chaos and destroy the ability of the government to raise revenue to maintain an orderly society and to assure national security thus petitioner’s contention has no merit and consequently the court rejects it to show that imposing this addition is appropriate see sec_7491 127_tc_200 citing 116_tc_438 affd 521_f3d_1289 10th cir petitioner may avoid this addition by establishing that he had reasonable_cause for failing to file and that his failure did not result from willful neglect see sec_6651 wheeler v commissioner supra pincite higbee v commissioner supra pincite respondent maintains that the form sec_1041 petitioner submitted did not constitute valid returns the court agrees a taxpayer must generally use the prescribed form furnished by the internal_revenue_service irs to file a tax_return see sec_6011 321_us_219 365_f2d_792 8th cir affg in part and revg in part found for divine meditation inc v commissioner tcmemo_1965_77 sec_1_6011-1 income_tax regs courts have sometimes allowed a taxpayer to prepare a return without using the prescribed form but only when the return provides sufficient data to calculate the taxpayer’s tax_liability purports to be a tax_return constitutes an honest and reasonable attempt to satisfy the requirements of the tax law and is executed under penalties of perjury 82_tc_766 affd 793_f2d_139 6th cir the prescribed form for individual income_tax returns is form_1040 petitioner did not use form sec_1040 for the tax years at issue and the form sec_1041 regarding income_tax for estates and trusts neither reflected honest and reasonable attempts to comply with the tax law nor provided sufficient data to calculate petitioner’s tax_liability petitioner prepared the form sec_1041 to assign income to a_trust and avoid paying tax on wages to compute petitioner’s tax_liability on the basis of the form sec_1041 the irs would have to ignore the line descriptions on the forms imagining instead the correct ones from an official form_1040 beard v commissioner supra pincite thus respondent has produced sufficient evidence that the addition_to_tax under sec_6651 is appropriate furthermore petitioner did not establish that his failure_to_file was due to reasonable_cause and not willful neglect accordingly the court sustains respondent’s determination iii additions to tax under sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for each tax_year at issue sec_6651 imposes an addition_to_tax for failure to pay the tax required to be shown on a return respondent must produce sufficient evidence to show that imposing this addition is appropriate see sec_7491 wheeler v commissioner supra pincite citing higbee v commissioner supra pincite petitioner may avoid this addition by establishing that he had reasonable_cause for failing to pay and that his failure did not result from willful neglect see sec_6651 wheeler v commissioner supra pincite higbee v commissioner supra pincite petitioner made no payments of federal_income_tax for any_tax year at issue other than the amounts withheld to support an addition_to_tax for such failure respondent must produce sufficient evidence that petitioner filed a return showing his tax_liability for each tax_year at issue see wheeler v commissioner supra pincite as noted above the form sec_1041 petitioner filed do not constitute valid tax returns respondent however properly created a substitute for return on petitioner’s behalf for each tax_year at issue see sec_6020 a substitute for return constitutes the return filed by the taxpayer when determining an addition_to_tax under sec_6651 sec_6651 wheeler v commissioner supra pincite 120_tc_163 thus respondent has produced sufficient evidence that the addition_to_tax under sec_6651 is appropriate petitioner did not establish that his failure to pay was due to reasonable_cause and not willful neglect accordingly the court sustains respondent’s determination iv additions to tax under sec_6654 respondent determined that petitioner is liable for an addition_to_tax under sec_6654 for each tax_year at issue sec_6654 imposes an addition_to_tax on an individual who underpays his estimated tax10 for a given tax_year this addition applies if the individual does not make required_installment payments for that tax yeardollar_figure see sec_6654 c each required_installment payment equal sec_25 percent of the required_annual_payment sec_6654 the required_annual_payment equals the lesser_of percent of the tax shown on the individual’s return for the tax_year at issue or if he files no return percent of his actual tax_liability for that tax_year or if he filed a return for the preceding tax_year percent of the tax shown on the preceding tax year’s returndollar_figure sec_6654 10the tax consists of the individual’s income and self- employment_tax sec_6654 and it is determined before applying the credit for withheld wages but after applying other allowable credits sec_6654 11in other words an underpayment occurs if the required_installment payment exceeds any actual installment_payment s paid on or before the required_installment payment’s due_date sec_6654 withheld tax constitutes payment and an equal amount of the withholding credit is deemed to be paid on each required_installment payment’s due_date sec_6654 12if the individual’s adjusted_gross_income shown on the preceding tax year’s return exceeds dollar_figure a higher percentage may apply sec_6654 petitioner’s adjusted_gross_income did not exceed dollar_figure for any_tax year at issue or for continued to hold petitioner liable for this addition_to_tax respondent must produce sufficient evidence showing that the addition is appropriate see sec_7491 wheeler v commissioner t c pincite citing higbee v commissioner t c pincite specifically respondent must produce evidence showing that petitioner had a required_annual_payment for each tax_year at issue see sec_6654 wheeler v commissioner supra pincite an individual has a required_annual_payment for a given tax_year if he files a return for that tax_year or if not has an actual tax_liability for that tax_year and if he filed a return for the preceding tax_year reported a tax_liability on the preceding year’s return see sec_6654 wheeler v commissioner supra pincite for tax_year petitioner failed to file a return and make required_installment payments he had an actual tax_liability for that tax_year that he has not paid petitioner did file a return for tax_year the preceding tax_year reporting a tax_liability of dollar_figure thus respondent has produced sufficient evidence showing that petitioner had a required_annual_payment for tax_year see wheeler v commissioner supra pincite hawkins v commissioner tcmemo_2008_168 continued tax_year the tax_year immediately preceding the first tax_year at issue thus no higher percentage applies for tax years and petitioner failed to file returns and make required_installment payments he had actual tax_liabilities for those tax years that he has not paid furthermore petitioner did not file returns for tax years and the preceding tax years thus respondent has produced sufficient evidence that petitioner had a required_annual_payment of estimated_tax for tax years and see wheeler v commissioner supra pincite hawkins v commissioner supra therefore respondent met his burden under sec_7491 regarding petitioner’s liability for the addition_to_tax under sec_6654 see wheeler v commissioner supra pincite hawkins v commissioner supra because respondent met his burden petitioner is liable for this addition_to_tax unless a statutorily prescribed exception applies see sec_6654 e cabirac v commissioner supra pincite citing 75_tc_1 the individual may not avoid this addition by showing reasonable_cause 33_tc_1071 this section has no provision relating to reasonable_cause and lack of willful neglect it is mandatory and extenuating circumstances are irrelevant petitioner does not fit within any exception listed in sec_6654 as noted above the court sustains respondent’s determinations regarding petitioner’s deficiencies for the tax years at issue thus petitioner’s tax for those tax years even after applying allowable withholding credits exceeds dollar_figure see sec_6654 furthermore petitioner reported a tax_liability of dollar_figure for tax_year thus petitioner had a liability for tax for all tax years that qualify as preceding tax years dollar_figure see sec_6654 respondent did concede that the addition for tax_year is dollar_figure rather than the amount listed on the notice_of_deficiency accordingly the court sustains respondent’s determination for tax_year in accordance with his concession and otherwise sustains his determinations for tax years and v frivolous argument penalty under sec_6673 sec_6673 authorizes the court to impose a penalty of up to dollar_figure on petitioner if it appears that petitioner’s position in this proceeding is frivolous or groundless see 82_tc_403 petitioner’s position in these cases is frivolous litigants who advance such arguments invite sanctions 661_f2d_71 5th cir affg tcmemo_1981_122 therefore 13the tax years at issue are and thus the tax years that qualify as preceding tax years are and respectively the court warns petitioner that if he renews such arguments he may be subject_to a penalty of up to dollar_figure to reflect the foregoing and the concessions of the parties decisions will be entered for respondent
